AO 245B-CAED (Rev. 9/01) Sheet 1 - Judgment in a Criminal Case

United States District Court

UNITED STATES OF AMERICA
V.

Eastern District of California

DONALD A. HAAS

THE DEFENDANT:

[X] pleaded guilty to count(s): 1-10

Defense Counsel: Matthew Izzi

{] pleaded nolo contendere to counts(s)___ which was accepted by the court.
[] was found guilty on count(s)__ after a plea of not guilty.
] count(s) dismissed.

ACCORDINGLY, the court has adjudicated that the defendant is guilty of the following offense(s):
Date Offense
Concluded

Title & Section
21 USC 844(a)

36 CFR 251.52(a)
36 CFR 261.10(b)

36 CFR 261.11(b)
36 CFR 261.11(d)
36 CFR 261.52(f)
36 CFR 261.58(c)
36 CFR 261.6(a)

36 CFR 261.11(a)

b
d

36 CFR 261.10(b)

Nature of Offense
Possess Controlled Substance

Build/Maintain Campfire During Restrictions

Possess/Occupy National Lands for
Residential Purposes

Leave Refuse in Unsanitary Condition

Fail to Properly Dispose of Garbage
Possess any Kind of Firework or Pyrotechnic
Camp for Longer than Allowed

Cut or Damage Timber or Tree

Place Substance Near Stream or Lake that

May Pollute

Construct/Maintain/Occupy Residence on
Forest System Lands

10/06/2014
10/06/2014
10/06/2014

10/06/2014
10/06/2014
07/14/2015
07/14/2015
05/09/2019
05/09/2019

05/09/2019

JUDGMENT IN A CRIMINAL CASE
(For Offenses Committed On or After November 1, 1987)

Case Number: 3:19-cr-0004 DMC

Count

Number(s)

oowroaoash wo no =

=
oO

The defendant is sentenced as provided in pages 2 through _2__ of this judgment. The sentence is imposed

pursuant to the Sentencing Reform Act of 1984.

05/21/2019
Date of Imposition of Judgment

——s3_C >
Dernis M. Cota, U.S-Magistrate Judge

05/21/2019
Date
AO 245B-CAED (Rev. 9/01) Sheet 2 - Probation - Imprisonment - Fine
DEFENDANT: DONALD A. HAAS, 3:19-cr-0004 DMC

COURT PROBATION

The defendant is hereby sentenced to Court probation for aterm often (10) years .

1. During the term of probation, defendant Haas shal! comply with the standard conditions of probation as follows:

(a) Defendant shall not commit another federal, state, or local crime.
(b) Defendant shall notify the court within seventy-two hours of being arrested; and
(c) Defendant shall notify the court ten days prior to any change in residence.

2. During the term of probation, defendant Haas shall comply with the following special terms and conditions of probation as follows:

(a) Defendant shall not enter federal lands for a period of ten (10) years including, but not limited to, lands supervised by
the Bureau of Land Management; U.S. Forest Service; U.S. Park Service; Veteran's Administration.

IMPRISONMENT

The defendant is hereby remanded to the custody of the U.S. Marshal to be imprisoned for a total term of: FIFTY
(50) DAYS.

PENALTY ASSESSMENT

Defendant shall pay a penalty assessment of $25 as to Count 1 and a $10 penalty assessment for each of
Counts 2 through 10, for total assessments of $115 to the U.S. District Court, Financial Office, 510 I Street,
Sacramento, California.
